DETAILED ACTION
“Press and Process for Operating Same”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Antecedent Basis --
In claim 1, lines 10-11: “the at least one workpiece parameter” Examiner suggests “at least one workpiece parameter” 
In claims 2-13, line 1: “A press according to claim 1,” Examiner suggests “the press according to claim 1”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“work unit” in clm. 1, 9, and 14
“communications link” in clm. 5
“detection device” in clm. 6
“drawing device” in clm. 7 and 8
“lubrication device” in clm. 9
“drive device” in clm. 10

The “work unit” is a “drive device” for moving the upper tool and lower tool relative to each other (¶0023); a press drive, drawing device, lubrication device, and/or transfer device (¶0044). Examiner notes that the “press drive” includes at least one or more motors (¶0037).
The “communications link” does not appear to have any corresponding structure within the specification. 
The “detection device” is at least one optical sensor, such as a camera (¶0059).
The “drawing device” in clm. 7 and 8 includes: a blank holding device and a blank holding ring (¶0038), and one or more lifting cylinders powered by a hydraulic unit (¶0039).
The “lubrication device” does not appear to have corresponding structure; ¶0022 merely indicates: “the lubricant can be sprayed on, for example.”
The “drive device” is the “press drive” - at least one motor connected to a ram (¶0037).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “work unit” in claim 10. 
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 requires “a composition matrix . . . which contains, for each of the press process values and for the at least one workpiece parameter, one individually changeable function respectively, which describes the relationship between the respective press process value and a respective workpiece parameter of the at least one workpiece parameter . . . the controller being configured to use all available functions for determination of the press process values and to output them to the work unit.” Similarly, claim 14 requires “a composition matrix . . . which contains an individually changeable function for each of the at least one press process values and for each of the at least one workpiece parameter, this individually changeable function describing the relationship between the respective press process value and each workpiece parameter of the at least one workpiece parameter . . . determining the press process values on the basis of the functions.” These requirements are not adequately described in the specification in such a way as to enable one skilled in the art to make and/or use the invention. The Applicant has provided little direction regarding the determination of these “individually changeable functions;” in paragraphs [0009] Applicant discloses that in the state of the prior art the relationship between such workpiece parameters and the press process values is complex, and describing it mathematically is impossible or requires a great deal of effort, yet states that individually changeable function are stored in a composition matrix - these individually changeable functions describing the relationship between the respective press process value and each workpiece parameter. Furthermore, no examples of the initial functions/modified functions are present in the disclosure. Applicant further specifies that In an initial state fijO, an individually changeable function fij defines the independence between the associated workpiece parameter pj and the associated press process value Ai . . .  In its initial state fijO, the function fij outputs a constant value AiO for the press process value Ai, independent of the amount of the associated workpiece parameter Pj (¶0051). but provides no detail of the type of algorithm used by the controller to turn these independent “relationships” into relationships that can be used for press control. One of ordinary skill in the art would have to undergo an undue amount of experimentation in order to determine what “individually changeable functions” to provide to a “composition matrix;” figure out how to program the controller to “specify the press process values” using these individually changeable functions; and create a press or a method that works as claimed.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation “a controller” in line 4 and again defines “a controller” in line 7; these two individual definitions of controllers bring about an antecedent basis issue that renders the scope of the claim indefinite. Is there one controller, or does the invention comprise two distinct controllers?
Claim 3 recites the limitation “the associated function” in line 5; there is insufficient antecedent basis for this limitation. Is this one of the “individually changeable functions”? Does this function describe the relationship between the one of the press process values and the one of the workspace parameters mentioned earlier in the claim? Clarification is required. 
Claim 7 recites the limitation “one or more press process values” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. “Press process values” have been defined in parent claim 1, but claim 7 includes this new recitation: “one or more press process values.” Are the press process values defined in dependent claim 7 the same as those of parent claim 1? Is claim 7 suggesting that there may be only one “press process value” where a plurality are defined in parent claim 1? Does this recitation refer to “one or more of the press process values”? The same problem is present in claims 8-10. Appropriate correction is required. 
Claim 14 recites the limitation “press process values” in lines 4-5 and “each of the at least one press process values” in lines 6-7. The latter recitation appears to suggest that there may be only one press process value while the former recitation requires a plurality of press process values. Should the latter recitation be: “each of the 
Claim 14 recites the limitation “each of the at least one workpiece parameter” in lines 7-8. There is insufficient antecedent basis for this limitation in the claim. No “workpiece parameter” or “at least one workpiece parameter” has been previously defined. 
Claim limitation “communications link” in claim 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specification states that “the press can communicate with a network through a communications link” (¶0017), this definition of the component by its function does not specify what the structure of the component must comprise. 
Claim limitation “lubrication device” in claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specification states that “the lubricant may be sprayed on, for example” (¶0022) this definition of the component by its function does not specify what the structure of the component must comprise. 
Therefore, claims 5 and 9 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 2, 4, 6, and 11-13 are rejected for depending upon a rejected claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bozkurt et al (DE-102016205704-A1; hereafter Bozkurt - reference is made to the attached machine translation).
Regarding Claim 1:
Bozkurt discloses a press (2) for shaping workpieces (PL: prior to shaping / PL: after shaping), the press (2) comprising: 
- an upper tool (4) and a lower tool (5), which cooperate to shape a workpiece (PL/PL; ln. 311-312), 
- a work unit (15/10/25; 15: die cushion cylinders (ln. 340-343) / 10: lubrication device (ln. 323-325); 25: tool position actuators (ln. 350-355)) that is controllable by a controller (40) and that is configured to perform the shaping process of the workpiece (PL/UT) based on press process values (pressure in the die cushion cylinders (15); position of tools; amount of lubricant applied; ln. 118-124), 
- the controller (40) is configured to specify the press process values (pressure in the die cushion cylinders (15); position of tools; amount of lubricant applied; ln. 417-424) for the work unit (15/10/25), the controller (40) having a composition matrix (“interrelationship model;” ln. 254-281) stored in it, which contains, for each of the press process values (pressure in the die cushion cylinders (15); position of tools; amount of lubricant applied) and for the at least one workpiece parameter (presence of cracks or constrictions in the shaped workpiece (UT); ln. 209-212) one individually changeable function (ln. 268-281) respectively, which describes the relationship between the respective press process value and the respective workpiece parameter (ln. 553-564), 
- the at least one workpiece parameter (presence of cracks or constrictions in the shaped workpiece (UT); ln. 209-212) characterizing the workpiece that is to be shaped (PL) and/or has been shaped (UT; in this case, the workpiece parameters characterize the shape workpiece), 
- and the controller (40) being configured to use all available functions for determination of the press process values (pressure in the die cushion cylinders (15); position of tools; amount of lubricant applied) and to output them to the work unit (15/10/25; ln. 498-505).
Regarding Claim 2:
Bozkurt teaches the press according to claim 1.
Bozkurt further teaches that the press is characterized in that in an initial state every individually changeable function defines an independence between the respective press process value (pressure in the die cushion cylinders (15); position of tools; amount of lubricant applied) and the respective workpiece parameter (presence of cracks or constrictions in the shaped workpiece (UT); ln. 436-446; initially, data collection is carried out, no relationship between the workpiece parameters and press process values is evident until PCR is carried out as in ln. 450-545).  
Regarding Claim 3:
Bozkurt teaches the press according to claim 1.
Bozkurt further teaches that the press is characterized in that the controller (40) is configured to receive input data (i. e. sensed data), which characterizes the actual relationship between one of the press process values (pressure in the die cushion cylinders (15); position of tools; amount of lubricant applied) and one of the workpiece parameters (presence of cracks or constrictions in the shaped workpiece (UT); ln. 395-399), and that the controller (40) is configured to adapt the associated function to the actual relationship (ln. 428-432 & 458-464).
Regarding Claim 4:
Bozkurt teaches the press according to claim 3.
Bozkurt further teaches that the press further comprises an operator interface (42), which is configured for input of input data by an operator (ln. 389-391).
	Regarding Claim 5:
Bozkurt teaches the press according to claim 3.
Bozkurt further teaches that the press is characterized in that the controller (40) is connected, through a communications link (42), with an external data source (i. e. an operator), so that input data can be received from the external data source (ln. 389-391).
Regarding Claim 6:
Bozkurt teaches the press according to claim 1
Bozkurt further teaches that the press further comprises a detection device (30; 379-381) that is configured to create a detection signal describing one or more of the workpiece parameters (presence of cracks or constrictions in the shaped workpiece (UT) and geometric location of defects) and to forward the detection signal to the presence of cracks or constrictions in the shaped workpiece (UT) and geometric location of defects; ln. 403-413).
Regarding Claim 7:
Bozkurt teaches the press according to claim 1
Bozkurt further teaches that the press is characterized in that the work unit (15/10/25) has a drawing device (15; ln. 335-339) configured to adjust a drawing force value (die cushion pressure; ln. 371-372) and/or a drawing force behavior, the drawing force value and/or the drawing force behavior being characterized by each of one or more press process values (pressure in the die cushion cylinders (15); position of tools; amount of lubricant applied; ln. 118-124 & ln. 417-424).
Regarding Claim 8:
Bozkurt teaches the press according to claim 7.
Bozkurt further teaches that the press is characterized in that the drawing device (15) is configured to adjust different drawing force values (die cushion pressure; ln. 371-372) and/or drawing force behaviors at different locations on the upper tool (4) and the lower tool (5; as shown in fig. 1, two die cushion cylinders (15) are provided at different parts of lower tool (5) - the changing pressure in these two cylinders affects not only the lower tool (5) but corresponding sections of upper tool (4)), the drawing force values (die cushion pressure) and/or drawing force behaviors each being characterized by one or more press process values (pressure in the die cushion cylinders (15); position of tools; amount of lubricant applied; ln. 118-124 & ln. 417-424).
Regarding Claim 9:
Bozkurt teaches the press according to claim 1
Bozkurt further teaches that the press is characterized in that the work unit (15/10/25) has a lubrication device (10), which is configured to apply a lubricant onto the workpiece (PL) before shaping (ln. 323-325), the lubricant quantity of the lubricant applied onto the workpiece (PL) being characterized by one or more press process values (pressure in the die cushion cylinders (15); position of tools; amount of lubricant applied; ln. 118-124 & ln. 417-424).
Regarding Claim 10:
Bozkurt teaches the press according to claim 1
Bozkurt further teaches that the press is characterized in that the controllable work unit (15/10/25) has a drive device (25), that is configured to move the upper tool (4) and the lower tool (5) relative to one another (ln. 350-355), and that the drive device (25) is configured to adjust the position and/or a time derivative of the position of the upper tool (4) and/or of the lower tool (5; in this case, the position of the lower tool (5) is changed by drive device (25)), the position and/or a time derivative of the position being characterized by each of one or more press process values (pressure in the die cushion cylinders (15); position of tools; amount of lubricant applied; ln. 118-124 & ln. 417-424)
Regarding Claim 11:
Bozkurt teaches the press according to claim 1
Bozkurt further teaches that the press is characterized in that at least one of the workpiece parameters (presence of cracks or constrictions in the shaped workpiece (UT) and geometric location of defects) describes a dimension of the shaped workpiece (UT; ln. 408-409).
Regarding Claim 12:
Bozkurt teaches the press according to claim 1.
Bozkurt further teaches that the press is characterized in that at least one of the workpiece parameters (presence of cracks or constrictions in the shaped workpiece (PL) and geometric location of defects) indicates whether ripples or folds (i. e. “constrictions”) are present in a surface section of the shaped workpiece (UT; ln. 410-411).
Regarding Claim 13:
Bozkurt teaches the press according to claim 1.
Bozkurt further teaches that the press is characterized in that at least one of the workpiece parameters (presence of cracks or constrictions in the shaped workpiece (UT) and geometric location of defects) indicates whether at least one crack is present in a surface section of the shaped workpiece (UT; ln. 410-411).
Regarding Claim 14:
Bozkurt discloses a method for operating a press (2; ln. 13-14 and 23), the press (2) comprising an upper tool (4) and a lower tool (5), which cooperate to shape a workpiece (PL/UT), with a work unit (15/10/25; 15: die cushion cylinders (ln. 340-343) / 10: lubrication device (ln. 323-325); 25: tool position actuators (ln. 350-355)) that is controllable by a controller (40) that performs the shaping process of the workpiece (PL/UT) on the basis of press process values (pressure in the die cushion cylinders (15); position of tools; amount of lubricant applied; ln. 118-124), the controller (40) having a composition matrix (“interrelationship model;” ln. 254-281) stored in it, which contains an individually changeable function (ln. 268-281) for each of the at least one pressure in the die cushion cylinders (15); position of tools; amount of lubricant applied) and for each of the at least one workpiece parameter (presence of cracks or constrictions in the shaped workpiece (UT) and geometric location of defects), this individually changeable function describing the relationship between the respective press process value and each workpiece parameter of the at least one workpiece parameter (presence of cracks or constrictions in the shaped workpiece (UT) and geometric location of defects; ln. 553-564), and the at least one workpiece parameter (presence of cracks or constrictions in the shaped workpiece (PL) and geometric location of defects) characterizing the workpiece that is to be shaped (PL) and/or that has been shaped (UT; in this case, the workpiece parameters characterize the shape workpiece), the method for operating the press (2) comprising the following steps: 
- determining the press process values (pressure in the die cushion cylinders (15); position of tools; amount of lubricant applied) on the basis of all functions (ln. 553-561), 
- outputting to the work unit (15/10/25) the determined press process values (pressure in the die cushion cylinders (15); position of tools; amount of lubricant applied; ln. 562-564), and
- performing the shaping process on the workpiece (PL/UT) by the work unit (15/10/25) on the basis of each of the current press process values (pressure in the die cushion cylinders (15); position of tools; amount of lubricant applied; ln. 417-423).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 are cited to show control systems/control methods for presses with features similar to those of the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/Katie L. Parr/Examiner, Art Unit 3725                                                                                                                                                                                             

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725